DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2013/0028765 to Yokozawa et al. (Yokozawa hereinafter).
Regarding claim 1, Yokozawa teaches a pump device (1) including a motor having a rotor(20) and a stator (50), an impeller (21), a circuit board (60) for controlling the motor, a lead wire (7) soldered (paragraph 58) to the board at a first end and drawn out therefrom, a pump case (2), a pump chamber (14), a suction port (5) and a discharge port (6), a first direction (downward in Fig. 3), and a second direction (upward in Fig. 3).  Yokozawa further teaches that the impeller is at a side of the first direction and the circuit board is a rigid substrate and placed at a side of the second direction with its thickness corresponding with the axial direction.  Yokozawa additionally teaches a wall part (42) and a substrate contacting surface (65b), and a cutout part (81) cut out from the end surface of the wall part (42), from the second direction side toward the first, the lead wire (7) passing through the cut out between inner and outer sides of the wall part, and a cutout bottom part (85a) as an end part of the cutout part so the wire does not contact the cutout (i.e. in any longitudinal portion of the wire except at braces 88b).
Regarding claim 3, Yokozawa teaches that the rotor (20) and impeller (21) are inside the pump chamber (14), the stator (50) and circuit board (60) are outside the chamber, and that the circuit board chamber is filled (paragraph 55) with potting compound (64) and at least a part between the cutout bottom part and the leading wire is filled with the potting compound, which acts as an adhesive.
Regarding claim 4, Fig. 2(a) indicates that an entire are of the cutout part (11) is filled with the potting compound acting as an adhesive.
Regarding claim 5, as shown in Fig. 2(a), the cutout bottom part is located at a side of the second direction, in comparison to the substrate contacting surface.
Regarding claim 6, Yokozawa teaches that the leading wire (7) is fixed by the use of adhesive, specifically solder (paragraph 90).
Regarding claim 7, Yokozawa teaches that the leading wire includes a plurality (7b) of cable cores (rods, paragraph 90) made of a conductive material, a sheath part (7c) made of insulating material (e.g. resin, paragraph 90) covering all the cores, a tip part of the cores is exposed and soldered to a solder land (61) on the circuit board (60) at a side of the second direction (i.e. along with the rest of the circuit board 60 relative to the rest of the pump), a second cutout part (60a) at which the tip part of the sheath is located.
Regarding claim 8, as the limitations of the claim are within the “if a part in the wall part” clause, they are optional as drafted and do not appear to limit the scope of the claimed invention.  As such, no further structure is required thereby.
Regarding claims 9 and 10, at an edge of the cutout part of an inner side surface (IS, see below) and of an outer side surface (OS below) a sloped surface is arranged as claimed.

    PNG
    media_image1.png
    327
    409
    media_image1.png
    Greyscale

Regarding claim 11, Yokozawa teaches a concave part (85b) where the adhesive material (64) is held.
Regarding claim 12, as shown in Fig. 2(a), the cutout bottom part (85a) is placed at a side of the second direction in comparison to the substrate contacting surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa in view of US PGPub 2010/0006554 to Inoue et al. (Inoue).
Regarding claim 2, Yokozawa teaches the limitations of claim 1 from which claim 2 depends, as discussed above, and further teaches that a protrusion (65b) is formed in the pump case (2) so as to protrude from the substrate contacting surface (65a) to be inserted into a through hole (62c) in the circuit board, and that at a tip part of the protrusion (65b), a welded part is formed (paragraph 71) to secure the circuit board.  Yokozawa does not teach that this is done by deposit-welding.  Inoue teaches another circuit board (27) which is secured by any of several means including deposition welding (paragraph 81) in order to fix the board to the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art to use a deposit-welded part as taught by Inoue in order to secure the board of Yokozawa to the pump casing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890.  The examiner can normally be reached on Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        11 March 2021